COURT OF APPEALS OF VIRGINIA


Present: Judges Elder, Beales and Senior Judge Annunziata


VIRGINIA EQUIPMENT DISTRIBUTORS, INC. AND
 STARNET INSURANCE COMPANY/ BERKLEY NET
 UNDERWRITERS, LLC
                                                                MEMORANDUM OPINION *
v.     Record No. 2676-10-2                                         PER CURIAM
                                                                    MAY 10, 2011
JOHNNY M. BRIGHT, SR.


              FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                 (Arthur T. Aylward; Angela F. Gibbs; Midkiff, Muncie & Ross,
                 P.C., on briefs), for appellants.

                 (Wesley G. Marshall; Joel W. Young; Law Offices of Wesley G.
                 Marshall PLC, on brief), for appellee.


       Virginia Equipment Distributors, Inc., and its insurer, Starnet Insurance

Company/Berkley Net Underwriters, LLC (collectively “employer”) appeal a decision of the

Workers’ Compensation Commission. Employer contends the commission erred in

(1) concluding the evidence was sufficient to prove Johnny M. Bright, Sr. (claimant) proved his

neck/cervical spine, thoracic spine, right shoulder, and brachial plexus injuries were causally

related to his work injury as a direct result of the accident, or as a compensable aggravation of a

pre-existing condition; (2) according weight to and in relying on the opinions of Drs. Merrick,

Nikpey, Crowl, and Herring; (3) failing to accord Dr. Heilbronner’s medical opinion the greatest

weight; (4) concluding claimant’s disability from June 2, 2009 through the present was related to

his work injury; and (5) finding the original agreement form did not list any injury to specific

body parts. We have reviewed the record and the commission’s opinion and find that this appeal

       *
           Pursuant to Code § 17.1-413, this opinion is not designated for publication.
is without merit. Accordingly, we affirm for the reasons stated by the commission in its final

opinion. See Bright v. Virginia Equip. Distrib., Inc., VWC File No. 235-99-18 (Nov. 29, 2010).

We dispense with oral argument and summarily affirm because the facts and legal contentions

are adequately presented in the materials before the Court and argument would not aid the

decisional process. See Code § 17.1-403; Rule 5A:27.

                                                                                        Affirmed.




                                           -2-